                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                             Case Number: 20-60298-CIV-MORENO
 AMBER HACKSHAW,

                Plaintiff,
 vs.

 FERGUSON ENTERPRISES, LLC and JAY
 LEREW,

             Defendants.
_________________________________________/

                        ORDER GRANTING MOTION TO REMAND

       In this case, Plaintiff Amber Hackshaw alleges that her employment with

Defendant Ferguson Enterprises, LLC was unlawfully terminated in retaliation for complaining to

Defendant Jay Lerew, the Human Resources Business Partner, about certain working conditions

that violated regulations of the Occupational Safety and Health Administration. The two-count

Complaint, initially filed in state court, asserts one claim against Ferguson for violation of the

Florida Whistleblower Act and one claim against Lerew for tortious interference with business

relationship under Florida law. Even though Plaintiff Hackshaw and Defendant Lerew are Florida

citizens, the Defendants removed the case to federal court on diversity jurisdiction grounds.

Together, the Defendants argue that diversity jurisdiction exists because Lerew was “fraudulently

joined” as a defendant and because the amount in controversy does not exceed $75,000. Hackshaw

filed a Motion to Remand (D.E. 6), which the Defendants oppose (D.E. 9).

       THE COURT has considered the Motion to Remand, the Response in Opposition, the

pertinent portions of the record, and being otherwise fully advised in the premises, it is

       ADJUDGED that the Motion to Remand is GRANTED.
                                  I.      LEGAL STANDARD

       A.      FEDERAL JURISDICTION

       It is a fundamental constitutional tenet that federal courts are courts of limited jurisdiction.

Lawson v. City of Miami Beach, 908 F. Supp. 2d 1285, 1292 (S.D. Fla. 2012). Federal courts only

have subject-matter jurisdiction over a case when there is a question of federal law or there is

“diversity of citizenship” between the parties. See 28 U.S.C. §§ 1331, 1332. Because jurisdiction

is limited, there is a presumption that a federal court lacks jurisdiction until it has been

demonstrated that jurisdiction over the case exists. United States v. Rojas, 429 F.3d 1317, 1320

(11th Cir. 2005).

       Where, as here, the non-removing party moves to remand, it is the removing party that

bears the burden of showing the existence of federal jurisdiction. See Pacheco de Perez v. AT & T

Co., 139 F.3d 1368, 1373 (11th Cir. 1998) (citing Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir.

1996)). The Court must construe removal jurisdiction “narrowly and resolve any doubts regarding

the existence of federal jurisdiction in favor of the non-removing party.” Id.

       B.      FRAUDULENT JOINDER

       Where a plaintiff names a non-diverse defendant solely to defeat federal diversity

jurisdiction, the Court must ignore the presence of the non-diverse defendant and deny any motion

to remand the matter to state court. Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir.

2011) (quoting Henderson v. Wash. Nat. Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006)). In such

a case, the plaintiff is said to have “fraudulently joined” the non-diverse defendant. Id.

       To establish fraudulent joinder, the removing party must meet the “heavy” burden of

proving by clear and convincing evidence that either: (1) there is no possibility the plaintiff can

establish a cause of action against the non-diverse defendant; or (2) the plaintiff has fraudulently

                                                -2-
pled jurisdictional facts to bring the non-diverse defendant into state court. Id. (quoting Crowe v.

Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)). Here, only the first basis is in dispute.

       Resolving a fraudulent joinder claim is akin to ruling on a motion for summary judgment:

the Court must resolve all questions of fact in favor of the plaintiff. Legg v. Wyeth, 428 F.3d 1317,

1322–23 (11th Cir. 2005) (quoting Crowe, 113 F.3d at 1538; Cabalceta v. Standard Fruit Co., 883

F.2d 1553, 1561 (11th Cir. 1989)). Before a fact can be resolved in the plaintiff’s favor, though,

a question of fact must be raised. Id. at 1323. To determine whether a non-diverse party was

fraudulently joined, the Court looks to the pleadings at the time of removal, and any supplemental

affidavits and deposition transcripts submitted by the parties. Id. at 1322 (quoting Pacheco de

Perez, 139 F.3d at 1380). The Court does not, however, weigh the merits of the plaintiff’s claim

“beyond determining whether it is an arguable one under state law.” Pacheco de Perez, 139 F.3d

at 1380–81 (quoting Crowe, 113 F.3d at 1538).

       In short, if there is “even a possibility” that the state court would find a cause of action

stated against any of the non-diverse defendants, the Court must find that the joinder was proper,

and then remand the case to state court. See Stillwell, 663 F.3d at 1333 (describing standard as

“a lax one”) (quoting Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983)).

                                      II. DISCUSSION

       Hackshaw argues the Court lacks diversity jurisdiction because there is not complete

diversity and because the amount in controversy is not more than $75,000. The Defendants counter

that there is complete diversity because Lerew, who like Hackshaw is a Florida citizen, was

fraudulently joined and thus his citizenship should be ignored when deciding whether there is

diversity jurisdiction. The Defendants also argue the amount in controversy exceeds $75,000.




                                                -3-
       A.      FRAUDULENT JOINDER

       Against Lerew, the Complaint asserts a single claim for tortious interference with business

relationship under Florida law. (See D.E. 1-2 at 12–13.) The Defendants argue that, under the

doctrine of fraudulent joinder, Lerew’s citizenship should be disregarded for purposes of

determining diversity jurisdiction because Hackshaw cannot state a claim for tortious interference

against Lerew. (See D.E. 9 at 4–6.)

       To state a claim for tortious interference under Florida law, Hackshaw must allege: (1) the

existence of a business relationship between Hackshaw and Ferguson, under which Hackshaw had

rights; (2) Lerew’s knowledge of the relationship; (3) an intentional and unjustified interference

with the relationship; (4) by a third-party; and (5) damage to Hackshaw caused by the interference.

See Alexis v. Ventura, 66 So. 3d 986, 987 (Fla. 3d DCA 2011) (citing Sloan v. Sax, 505 So. 2d 526

(Fla. 3d DCA 1987)). Generally, a tortious interference claim will not lie against a supervisor that

terminates a plaintiff’s employment because the supervisor is considered a party to the

employment relationship. Id. at 988 (quoting Rudnick v. Sears, Roebuck & Co., 358 F. Supp. 2d

1201, 1206 (S.D. Fla. 2005)). But an exception does exist: “privileged interference enjoyed by a

party that is integral to the business relationship” becomes “divested when the defendant ‘acts

solely with ulterior purposes and the advice is not in the principal’s best interest.’” Id. (quoting

O.E. Smith’s Sons, Inc., v. George, 545 So. 2d 299 (Fla. 1st DCA 1989)). An allegation that the

defendant “was not acting on the employer’s behalf or was acting to its detriment satisfies the

‘third party’ requirement.” Id.

       The dispute here centers on the third and fourth elements1: whether Lerew intentionally



       1
       The remaining elements are alleged in the Complaint and not otherwise challenged by the
Defendants. (See D.E. at 1-2 at 12, ¶¶ 14–15 (alleging Hackshaw had a business agreement with
                                              -4-
and unjustifiably interfered with the business relationship between Hackshaw and Ferguson; and

whether Lerew falls under the general exception applied to supervisors. The Defendants argue the

tortious interference claim fails because Lerew did not terminate Hackshaw, did not recommend

Hackshaw’s termination, and did not know of Hackshaw’s termination until after it occurred; and

because Hackshaw’s termination was not based on Lerew’s ulterior motives, nor were Lerew’s

actions against the interests of Ferguson. (See D.E. 9 at 4–5.) Hackshaw insists, however, that

she was terminated because Lerew did not like that she was calling his job performance into

question and that Lerew, being directly responsible for her termination, acted with ulterior motive

and against Ferguson’s interests. As discussed above, to determine whether Hackshaw has

“even a possibility” of stating a claim against Lerew, the Court must look to the pleadings filed at

the time of removal as well as the supplemental affidavits filed by the parties. Stillwell, 663 F.3d

at 1333; Legg, 428 F.3d at 1322.

       Here, after reviewing the pleadings and supplemental affidavits, the Court finds that

Hackshaw has the “possibility” of stating a claim against Lerew for tortious inference.

The Complaint alleges that during her employment with Ferguson, Hackshaw objected to certain

conduct by Ferguson that Hackshaw believed was in violation of regulations implemented by the

Occupational Safety and Health Administration that ensure workplace safety and prevent

workplace bullying. (See D.E. at 1-2 at 11–12, ¶ 11.) In her sworn affidavit, Hackshaw asserts

that she complained multiple times to Lerew about workplace safety issues including mold, the

failure to address workplace bullying, the refusal to allow her time to take bathroom breaks, and

the failure to properly deal with an active shooter situation. (See D.E. 7 at ¶ 3.) Hackshaw further




Ferguson, which Lerew knew about); id. at ¶ 17 (alleging Hackshaw suffered damages as a result
of Lerew’s actions).
                                             -5-
asserts that Lerew “ignored” her because he “did not want to look bad as the Human Resources

manager.” Id.

       Hackshaw also alleges in the Complaint that Ferguson terminated her employment in

retaliation for complaining about workplace safety issues (D.E. at 1-2 at 12, ¶ 12), which she

believes was because “Lerew did not like that [she] was calling his job performance into question,”

(D.E. 7 at ¶ 3).    Hackshaw further alleges in the Complaint that Lerew intentionally and

unjustifiably interfered with the agreement between Hackshaw and Ferguson, and that Lerew’s

actions had “ulterior motives” that were “detrimental to the interests of Ferguson.” (D.E. at 1-2 at

12, ¶ 16.) And in her sworn affidavit, Hackshaw asserts that the issues she raised applied only to

Lerew’s “personal interests” and the fact that he ignored her complaints was “not in the best

interest” of Ferguson. (D.E. 7 at ¶ 3.) Finally, Hackshaw asserts that “Lerew was directly

responsible for [her] termination of employment.” Id.

       The    Defendants     offer   multiple   sworn    affidavits   in   support   of   removal.

First, Robin Bechtold, the Regional Credit Manager for Ferguson, asserts that Hackshaw was

terminated “due to her poor work performance” and that she “made the decision to terminate

Ms. Hackshaw with input from Zach Zimmerman.” (See D.E. 1-5 at ¶¶ 2–4.) Second, Lerew

asserts that he “did not terminate” Hackshaw, “did not recommend” Hackshaw for termination,

and “did not know of” Hackshaw’s termination “until after it occurred”; in short, he asserts that he

“played no role” in Hackshaw’s termination. (See D.E. 1-4 at ¶ 3.) Lerew also asserts that

Hackshaw “never made ‘OSHA related complaints’” to him; nor did Hackshaw ever complain to

him “about bullying, mold, or the company’s response to an active shooter.” See id. at ¶ 4.

       The Court finds that multiple questions of fact emerge from the pleadings and affidavits.

Some questions of fact include: whether Hackshaw made OSHA complaints to Lerew; whether

                                                -6-
Lerew acted with ulterior motives; whether Lerew acted against Ferguson’s interests; and whether

Lerew was involved in the decision to terminate Hackshaw. Hackshaw’s sworn affidavit answers

these questions in the affirmative (see D.E. 7 at ¶ 3); together, Lerew’s and Bechtold’s sworn

affidavits answer these questions in the negative (see D.E. 1-4 at ¶¶ 3–4; D.E. 1-5 at ¶¶ 2–4).

       These questions of fact do not get resolved at the dismissal stage, must less on a motion to

remand. And although the Court does not weigh-in on the merits of Hackshaw’s allegations, it is

entirely possible that Hackshaw “may not ultimately prevail.” Pacheco de Perez, 139 F.3d at

1380–81 (citing Crowe, 113 F.3d at 1538 (11th Cir. 1997)). Regardless, though, this does not

mean Hackshaw has “not stated a cause of action for purposes of fraudulent joinder analysis.” Id.

       In short, the Court finds that—after resolving the fact questions in Hackshaw’s favor, as the

Court must, see Legg, 428 F.3d at 1322–23—Hackshaw has the “possibility” of stating a claim for

tortious inferences against Lerew, see Stillwell, 663 F.3d at 1333. This finding aligns with others

in this District2 and is consistent with the requirement of construing removal jurisdiction “narrowly

and resolv[ing] any doubts regarding . . . federal jurisdiction in favor of the non-removing party.”

Pacheco de Perez, 139 F.3d at 1373 (citing Diaz, 85 F.3d at 1505). Therefore, the Court must

consider Lerew’s citizenship in determining whether there is diversity jurisdiction.




       2
         See Hartsing v. BB&T Corp., Case No. 19-60098, 2019 WL 1515204, at *2 (S.D. Fla.
Apr. 8, 2019) (granting motion to remand and rejecting fraudulent joinder argument where plaintiff
asserted tortious inference claim against the supervisor that terminated the employment and
alleged that the supervisor acted “with ulterior motives and detrimental to the interests of her
employer”); see also Rodriguez-Lugo v. Simplexgrinnel, LP, Case No 9:16-cv-81194-DMM,
Order Granting Motion to Remand, D.E. 27 at 4–8 (S.D. Fla. Oct. 13, 2016); Torres v. Humana
Marketpoint, Inc., Case No. 0:16-cv-61219-WPD, Order Granting Motion to Remand, D.E. 17 at
4–7 (S.D. Fla. Aug. 8, 2016).
                                              -7-
       B.      DIVERSITY JURISDICTION

       The Defendants removed the case to federal court only on “diversity of citizenship”

grounds. (D.E. 1 at ¶ 5.) The Court has diversity jurisdiction where there is complete diversity of

citizenship among the parties and the amount-in-controversy exceeds $75,000. See § 1332(a).

       Here, the Court finds that the Defendants fail to meet their burden of showing the existence

of federal jurisdiction. First, the Court cannot exercise diversity jurisdiction because there is not

complete diversity: Plaintiff Hackshaw and Defendant Lerew are both citizens of Florida.

(See D.E. 1 at ¶¶ 6, 8.)     And second, this lawsuit does not otherwise invoke the Court’s

“federal question” jurisdiction under Section 1331. (See generally D.E. 1; D.E. 1-2 at 10–13).

Therefore, the Court lacks jurisdiction to hear this case.3

                                          CONCLUSION
       For all these reasons, it is

       ADJUDGED that the Motion to Remand (D.E. 6) is GRANTED. Accordingly, this case

is REMANDED to the Circuit Court for the Seventeenth Judicial Circuit in and for Broward

County, Florida. The Clerk of the Court is directed to take all necessary steps to expeditiously

remand the case.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th of March 2020.



                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE
Copies furnished to:

Clerk of the Court for the Seventeenth Judicial Circuit in and for Broward County, Florida
Counsel of Record

       3
         Because the Court finds there is not complete diversity, the Court need not reach
Hackshaw’s other argument that the case should be remanded because the amount-in-controversy
does not exceed $75,000.
                                            -8-
